DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made to Applicant’s claim amendments received 29 August 2022.  Claims 1-14 and 16-24 are currently pending of which claims 21-24 are withdrawn from consideration.  Claims 1, 3, 7-10 and 17 are currently amended and claim 15 has been cancelled.  

Drawings
Acknowledgment is made to Applicant’s specification amendments received 29 August 2022.  The objections to the drawings presented in the Office Action of 9 June 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the claim recites the limitations  “a first electrolytic generator” and “a second electrolytic generator”.  However, claim 1, upon which claim 7 depends, already introduces the limitation of “an electrolytic generator”.  It is thus unclear as to if these generators of claim 7 intend to include the electrolytic generator of claim 1 or refer to separate generators.  For the purpose of Examination the claim has been interpreted to include at least, that the electrolytic generator of claim 1 is the first electrolytic generator, the second electrolytic generator, or a separate electrolytic generator.
As to claim 8, as in claim 7 above, recites the limitations  “a third electrolytic generator”.  However, claim 1, upon which claim 8 depends, already introduces the limitation of “an electrolytic generator”.  It is thus unclear as to if the third generator of claim 8 intend to include the electrolytic generator of claim 1 or refer to a separate generator.  For the purpose of Examination the claim has been interpreted to include at least, that the electrolytic generator of claim 1 is the third electrolytic generator or a separate electrolytic generator.
As to claims 9 and 10, the claim recites the limitation of “at least one electrode”.  However, claim 1, upon which claims 9 and 10 depend, already introduce the limitation of a first electrode and a second electrode.  Therefore, it is unclear as to if the electrode of claim 9 intends to refer to one of the electrodes of claim 1 or to a new and separate electrode.  However, for the purpose of Examination the former has been interpreted.  
As to claim 17, the claim recites the limitation of “the anode” there is insufficient antecedent basis for this limitations in the claim.  Furthermore, claim 1, upon which claim 17 depends already introduces the limitation of a first electrode and a second electrode.  Therefore, it is unclear as to if the anode of claim 17 intends to refer to the electrodes of claim 1 or to a new and separate electrodes.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,788,826 to Nyberg (Nyberg).
As to claim 1, Nyberg teaches an electrolytic generator (20) comprising an electrolytic stack comprised of a first electrode (40), a second electrode (45) and a polymer electrolyte membrane (100) placed between the first and second electrodes (40 and 45), the electrodes adapted to receive electrical current between the first electrode (40) and the second electrode (45) when a voltage bias (from voltage source (135)) is applied to the electrodes (40 and 45), a first fluid passage (lower 121) causing fluid to be in contact with the first electrode (40) of the electrolytic stack, a second fluid passage (upper 121) causing fluid to be in contact with the second electrode (45) of the electrolytic stack and a third fluid passage (right 121) providing fluid connection between the first fluid passage and the second fluid passage wherein the fluid flows from the first fluid passage to the second fluid passage via the third fluid passage (Column 8, Line 10 to Column 9, Line 12; Figure 1).  Nyberg further teaches that the electrical current is supplied oppositely and reversibly to the first and second electrodes allowing the first electrode to act alternatively as an anode and a cathode while the second electrode acts alternatively as a cathode and an anode, respectively (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20).
As to claim 2, Nyberg teaches the apparatus of claim 1.  Nyberg teaches that the electrolytic generator (20) comprises an inlet (30) in fluid connection with the first fluid passage (lower 121) and an outlet (35) in fluid connection with the second fluid passage (upper 121) (Column 8, Lines 29-55; Figure 1).
As to claim 3, Nyberg teaches the apparatus of claim 2.  Nyberg further teaches that the electrolytic generator can be provided in plurality (20a/20b) wherein the outlet (35a) of a first one of the generators (20a) is in fluid communication with an inlet (30b) of a second one of the generators (20b) via a connecting passage (Column 19, Line 66 to Column 20, Line 64; Figure 9).
As to claim 4, Nyberg teaches the apparatus of claim 3.  Nyberg further teaches that the connection passage is part of the system as a whole, and thus is “internal” to the system as a whole (Column 19, Line 66 to Column 20, Line 64; Figure 9).
As to claim 5, Nyberg teaches the apparatus of claim 3.  Nyberg further teaches that the connecting passage is external to the housing (25) of the generators (20/20a/20b) (Column 19, Line 66 to Column 20, Line 64; Figure 9).
As to claim 6, Nyberg teaches the apparatus of claim 5.  Nyberg teaches that the connecting passage flows a fluid therethrough, and thus comprises some sort of pipe (Column 19, Line 66 to Column 20, Line 64; Figure 9).
As to claims 7 and 8, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the electrolytic generator can be provided in plurality (20a/20b) wherein the electrolytic generators (20a/20b) are fluidly connected and thus wherein the second fluid passage of a first one of the electrolytic generators is in fluid connection with the first fluid passage of a second one of the electrolytic generators (Column 19, Line 66 to Column 20, Line 64; Figure 9).
As to claim 12, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the polymer electrolyte membrane comprises a proton (cation) exchange membrane (Column 10, Lines 27-30).  
As to claim 13, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the first electrode is adapted to received current such as to act as an anode and the second electrode is adapted to receive current such as to act as a cathode (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20).
As to claim 14, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the first electrode is adapted to received current such as to act as a cathode and the second electrode is adapted to receive current such as to act as an anode (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20).
As to claim 16, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the fluid comprises water (Column 1, Lines 9-15).
As to claims 18 and 19, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the first and second fluid passages are formed within components, side walls (155) and gaskets (115), of the electrolytic generator (20), thus are internal (Column 8, Lines 10-66; Figure 1).
As to claim 20, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the first and second fluid passages are formed with an externally connected inlet (30) and outlet (35) portions, and thus are at least partially external to the generator (Column 8, Lines 10-66; Figure 1).

Claims 1-4, 7, 8, 12-14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyberg (under a second interpretation).
As to claims 1-4, 7, 8 and 12, Nyberg teaches an electrolytic generator assembly (20) comprising an electrolytic stack, the stack comprising a plurality of conductive polymer electrolyte membranes (100) each comprising a cation (proton) polymer layer and an anion polymer layer and arranged in a stack between a first terminal electrode (40) and a second terminal electrode (45), thus each membrane (100) acting as a bipolar electrode having a first surface acting as a first electrode and a second surface acting as a second electrode, each membrane assembly (100) thus forming an individual generator fluidly coupled together, wherein each individual generator has a first fluid passage (121) causing fluid to be in contact with the first surface, a second fluid passage (121) causing fluid to be in contact with the second surface and a third fluid passage connecting a downstream portion of the first fluid passage to an upstream portion of the second fluid passage such that the fluid flows from the first fluid passage to the second fluid passage via the third fluid passage, the upstream end of the first fluid passage forming an inlet into the individual membrane generator and the downstream end of the second fluid passage forming an outlet from the individual membrane generator, such that the outlet of an upstream individual generator is connected with the inlet of an downstream individual generator via a connecting passage formed internal to the generator assembly (Column 13, Lines 13-51; Figure 4).  Nyberg further teaches that the electrical current is supplied oppositely and reversibly to the first and second electrodes allowing the first electrode to act alternatively as an anode and a cathode while the second electrode acts alternatively as a cathode and an anode, respectively (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20).
As to claim 13, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the first electrode is adapted to received current such as to act as an anode and the second electrode is adapted to receive current such as to act as a cathode (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20).
As to claim 14, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the first electrode is adapted to received current such as to act as a cathode and the second electrode is adapted to receive current such as to act as an anode (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20).  
As to claim 16, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the fluid comprises water (Column 1, Lines 9-15).
As to claims 18 and 19, Nyberg teaches the apparatus of claim 1.  Nyberg further teaches that the first and second fluid passages are formed within components, side walls (155) and gaskets (115), of the electrolytic generator (20), thus are internal (Column 8, Lines 10-66; Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nyberg as applied to claims 1 and 16 above, and further in view of US Patent Application Publication No. 2017/0256802 to Mosby et al. (Mosby).
As to claim 9, Nyberg teaches the apparatus of claim 1.  However, Nyberg fails to teach that at least one of the electrodes comprises a conductive diamond electrode, Nyberg instead teaching electrode materials such as platinum or titanium (Column 9, Lines 14-21).  However, Mosby also discusses electrolytic treatment apparatus such as desalination (Paragraph 0010) and teaches that effective electrode materials, in addition to titanium and platinum, comprises boron doped conductive diamond (Paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the titanium or platinum electrodes of Nyberg with a known equivalent boron doped conductive diamond with the expectation of effectively providing the electrodes as taught by Mosby (MPEP 2144.06 II).  
As to claim 17,  Nyberg teaches the apparatus of claim 16.  The apparatus of Nyberg is capable of performing the function limitations wherein products of the electrolytic reaction at an anode in water include ozone and products of the electrolytic reaction at the cathode in water include hydrogen gas (MPEP 2114).  Nyberg teaches that the electrodes are at opposite polarity and thus include one anode and one cathode (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20).  However, Nyberg fails to teach that at least one of the electrodes comprises a conductive diamond electrode, Nyberg instead teaching electrode materials such as platinum or titanium (Column 9, Lines 14-21).  However, Mosby also discusses electrolytic treatment apparatus such as desalination (Paragraph 0010) and teaches that effective electrode materials, in addition to titanium and platinum, comprises boron doped conductive diamond (Paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the titanium or platinum electrodes of Nyberg with a known equivalent boron doped conductive diamond with the expectation of effectively providing the electrodes as taught by Mosby (MPEP 2144.06 II).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nyberg as applied to claim 1 above, in view of Mosby and further in view of US Patent No. 8,273,254 to McCague (McCague).
As to claim 10, Nyberg teaches the apparatus of claim 1.  However, Nyberg fails to teach that at least one of the electrodes comprises a conductive diamond electrode, Nyberg instead teaching electrode materials such as platinum or titanium (Column 9, Lines 14-21).  However, Mosby also discusses electrolytic treatment apparatus such as desalination (Paragraph 0010) and teaches that effective electrode materials, in addition to titanium and platinum, comprises boron doped conductive diamond (Paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the titanium or platinum electrodes of Nyberg with a known equivalent boron doped conductive diamond with the expectation of effectively providing the electrodes as taught by Mosby (MPEP 2144.06 II).  
However, Mosby is silent as to specifically how the diamond electrode is formed.  McCague also discusses water treatment systems utilizing boron doped diamond electrodes and teaches that an effective formation is as a self-supported electrode (Column 4, Lines 47-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the diamond electrode of the combination as a self-supported, thus free-standing, electrode, with the expectation of effectively forming the diamond electrode as taught by McCague.  
As to claim 11, Nyberg teaches the apparatus of claim 1. However, Nyberg fails to teach that at least one of the electrodes comprises a conductive diamond electrode, Nyberg instead teaching electrode materials such as platinum or titanium (Column 9, Lines 14-21).  However, Mosby also discusses electrolytic treatment apparatus such as desalination (Paragraph 0010) and teaches that effective electrode materials, in addition to titanium and platinum, comprises boron doped conductive diamond (Paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the titanium or platinum electrodes of Nyberg with a known equivalent boron doped conductive diamond with the expectation of effectively providing the electrodes as taught by Mosby (MPEP 2144.06 II).  
However, Mosby is silent as to specifically how the diamond electrode is formed.  McCague also discusses water treatment systems utilizing boron doped diamond electrodes and teaches that an effective formation is as a layer on a niobium substrate (Column 4, Lines 47-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the diamond electrode of the combination as a layer on a niobium substrate with the expectation of effectively forming the diamond electrode as taught by McCague.  

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.
Applicants argue that the new claim limitations wherein the first and second electrode are adapted for polarity reversal is not taught by Nyberg.  Arguing that this functionality enables benefits that ozone can be continuously produced in either mode while simultaneously serving the double benefit of scale reversal which is not taught by Nyberg.  However, it important to note that, first, these limitations are not found in the claim, and second, that the claims are written as apparatus claims.  The claims merely state that “the first electrode adapted to receive alternate polarities of electrical current while the second electrode receives opposite alternate polarities of electrical current, with the first electrode acting alternatively as an anode and a cathode while the second electrodes acts alternatively as a cathode and an anode, respectfully”.  This is very clearly taught by Nyberg (Column 18, Lines 10-22; Column 19, Lines 4-10; Column 21, Lines 1-20), even if taught for a different purpose.  
Applicant’s further argue that the electrodes and membrane of Nyberg cannot be considered a stack because they are not zero-gap and allow for fluid flow between the electrodes and the membrane.  However, the Examiner maintains that these limitations are not required by the claims.  
Applicants further argue, with respect to the second interpretation presented by the Examiner, that the membranes of Nyberg cannot be considered to act as bipolar electrodes.  However, the Examiner disagrees.  Nyberg specifically teaches that electrolytic reactions are occurring in each of the anion and cation exchange layers upon application of both a first polarity and a reverse second polarity (Column 17, Lines 47 to Column 18, Line 67).  While a broad interpretation, the Examiner maintains that it is reasonable given the breadth of the present claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CIEL P Contreras/Primary Examiner, Art Unit 1794